Citation Nr: 1127564	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  07-36 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than April 25, 2000, for an award of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to April 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The claims file in this matter has since been forwarded to the Winston-Salem, North Carolina RO for further handling.

By way of procedural history, the Veteran's initial claim of entitlement to TDIU was filed in July 1992, as part and parcel to a claim for an increased disability rating for the Veteran's low back disability.  TDIU was originally granted to the Veteran in a March 2002 rating decision issued by the Winston-Salem RO, with an effective date of August 27, 2001.

In a March 2005 decision and remand, the Board granted an increased disability rating of 60 percent for the Veteran's low back disability.  In the same decision and remand, the Board remanded the issue of entitlement to an effective date earlier than August 27, 2001 for TDIU.  The Board reasoned that although its decision granted the Veteran a 60 percent disability rating for his low back disability, and hence, the Veteran met the basic eligibility requirements for TDIU under 38 C.F.R. § 4.16(a), an effective date had yet to be assigned by the RO for the higher rating.  The Board reasoned further that the issue of the effective date for TDIU must be determined by the RO in the first instance, and hence, remanded that issue to the RO for its initial adjudication.  The Board also noted that since the Veteran's initial claim for TDIU was determined to have been filed in July 1992, the Veteran could potentially be entitled to an effective date for TDIU as early as July 1992, depending upon the evidence.  Hence, the Board identified that, depending upon the effective date determined for the Veteran's increased 60 percent disability rating, the RO must also consider referring the issue of TDIU, on an extraschedular basis, to the Director of the Compensation and Pension Service pursuant to 38 C.F.R. § 4.16(b) for any period in which the increased 60 percent disability rating was not in effect.  As part of its remand, the Board also directed the RO to obtain additional VA treatment records from the facilities in Durham, Salisbury, and Winston-Salem, North Carolina, for any treatment provided since July 1991.

In an April 2005 rating decision, the RO assigned an effective date of July 29, 1992 for the increased 60 percent disability rating provided in the Board's decision and remand.  Following further development that was consistent with the Board's March 2005 remand, the RO issued a November 2006 rating decision that granted an earlier effective date for TDIU of April 25, 2000.  By virtue of a December 2006 Notice of Disagreement, the Veteran asserts that he remains entitled to an even earlier effective date for TDIU.  This appeal was perfected in a November 2007 substantive appeal, which declined the scheduling of a hearing before a member of the Board.  The Veteran perfected his appeal in a November 2007 substantive appeal. 


FINDINGS OF FACT

1.  The Veteran's claim for TDIU was received by the RO on July 29, 1992, as part and parcel to a claim for an increased disability rating for the Veteran's service-connected low back disability.

2.  At all times relevant to this appeal, service connection has been in effect for the Veteran for chronic low back strain and sacroiliac arthritis with arachnoiditis, rated as 60 percent disabling effective July 29, 1992.  Service connection is also in effect for the Veteran for depression, rated as 30 percent disabling effective August 27, 2001.

3.  In a March 2002 rating decision, the RO granted entitlement to TDIU effective August 27, 2001.

4.  Following further development as directed by the Board's March 2005 remand as to this issue, the RO granted an earlier effective date of April 25, 2000 for the award of TDIU.

5.  The evidence does not show that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation before April 25, 2000.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 25, 2000, for an award of a TDIU have not been met.  38 U.S.C.A. §§ 5101(a), 5110, 5111 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(q), 3.31, 3.105(a), 3.151(a), 3.400, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Nonetheless, the Veteran's earlier effective date claim for a TDIU is a "downstream" element of the RO's grant of entitlement to a TDIU in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Notwithstanding the same, the Board observes that a letter mailed to the Veteran in June 2005 provided him with full notice as to the information and evidence needed to substantiate his claim for an earlier effective date for TDIU, and what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).




II.  Earlier Effective Date for TDIU

A.  General TDIU and Effective Date Principles

A claim for a TDIU is a claim for an increased rating.  See Hurd v. West, 13 Vet. App. 449 (2000) (holding that a claim for TDIU is a claim for increased compensation and the effective date rules for increased compensation apply to a TDIU claim); see also Norris v. West, 12 Vet. App. 413 (1999).

A Veteran may be awarded a TDIU rating if the evidence shows that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities, provided that, if there is only one such disability, this disability shall be ratable as 60 percent disabling or more, or, if there are two or more disabilities, there shall be at least one disability ratable as 40 percent disabling or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGC 75-91.  The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).

In determining whether the Veteran is entitled to a TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.

In general, except as otherwise provided, the effective date of an evaluation an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For claims of entitlement to service connection, the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service, otherwise the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2010).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a). To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, the RO will forward an application form to the claimant for execution.  If the RO receives a complete application from the claimant within one year from the date it was sent, the RO will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2010).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or VA issue, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157.  Once a formal claim for compensation has been allowed, receipt of a report of examination by VA, or evidence from a private physician, will be accepted as an informal claim for benefits. In the case of examination by VA, the date of examination will be accepted as the date of receipt of a claim.  The provisions of the preceding sentence apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established, or when a claim specifying the benefit sought is received within one year from the date of such examination.  In the case of evidence from a private physician, the date of receipt of such evidence by VA will be accepted as the date of the claim.  Id.

B.  Veteran's Contentions

As fully explained above and in the Board's March 2005 decision and remand, the Veteran's claim for TDIU is construed as having been received by VA on July 29, 1992.  Through a May 2011 brief filed on the Veteran's behalf by his designated representative, the Veteran asserts that the proper effective date for his TDIU rating is July 29, 1992, the date on which his claim was first received by VA.  In support of his claim, the Veteran asserts in a December 2006 Notice of Disagreement that he has not been gainfully employed since 1996.

C.  Analysis

Based upon the legal principles discussed above, the proper effective date for the Veteran's TDIU is the later of the date of receipt of his TDIU claim or the date on which entitlement to TDIU first arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Since the Veteran's claim for TDIU is construed by the Board as having been received on July 29, 1992, the earliest possible effective date to which the Veteran may be entitled is July 29, 1992.  Nonetheless, based upon a thorough review of the evidence in this case, the Board finds that the Veteran is not entitled to an effective date earlier than April 25, 2000 for TDIU.

In this regard, the Board notes that the Veteran's post-service treatment records since 1966 document ongoing and persistent low back pain which was severe at times.  Between 1968 and 1975, the Veteran was hospitalized on numerous occasions for complaints of severe low back pain with radicular symptoms in the left leg.  On each occasion of hospitalization, the Veteran was treated with traction and injections of zylocaine and steroids before being discharged after the Veteran reported improvement of his symptoms.  During the Veteran's hospitalization from April to June of 1974, the Veteran remarked to his physicians that he did not feel that he was able to maintain his job with the United States Postal Service.  Nonetheless, the corresponding hospital records do not reflect any opinions from the Veteran's treating physicians that the Veteran was unfit to secure or follow a substantially gainful occupation.  Moreover, the Board notes that the subsequent records indicate that the Veteran was able to continue his employment in the United States Postal Service through 1993.

VA treatment records beginning in 1991 document ongoing complaints of low back pain with numbness and weakness of the left leg.  Records from August 1991 and January 1992 reflect that the Veteran reported that he was continuing to work for the United States Postal Service as a window clerk.  At his January 1992 visit, the Veteran remarked that his work as a window clerk was better than working in duties in which he was required to lift.

At a December 1993 VA neurological examination, the Veteran reported similar symptoms and stated that these symptoms were causing his left leg to give way and resulted in instances of falling.  The Veteran further stated that prolonged standing was causing pain in his low back and left leg, and, that he felt unable to lift objects weighing more than 10 pounds.  According to the Veteran, he had recently taken an early retirement from the United States Postal Service due to his low back and left leg symptoms.  He also reported, however, that he was employed with a realty company.  A neurological examination at that time confirmed the presence of diminished strength in the left leg.  A sensory examination revealed the loss of pinprick, light touch, and vibratory sensitivity in the left leg.  The VA examiner did not render an opinion that the Veteran's neurological symptoms prevented him from securing or maintain gainful employment.  In this vein, the Board also notes testimony given by the Veteran at a September 1996 Central Office hearing, at which he admitted that no treating physician had ever recommend that he take an early retirement from his job with the United States Postal Service.

Subsequent treatment records through 1997 continue to reveal complaints of radiating low back pain.  At a July 1994 treatment, the Veteran demonstrated diminished lumbosacral motion which included extension to 20 degrees, right lateral flexion to 35 degrees, left lateral flexion to 32 degrees, and forward flexion to 80 degrees.  At a December 1994 treatment, however, the Veteran reported some improvement in his back symptoms, stating that his pain had gone away completely after taking a bath.  According to the Veteran, he had not experienced any severe back pain since that time.  Treatment records in 1996, however, show that the Veteran's symptoms returned.  In February 1996, the Veteran reported that he was having episodes of very severe low back pain.

VA spine and neurological examinations performed in February 1997 revealed forward flexion to 65 degrees, extension to 30 degrees, bilateral lateral flexion to 35 degrees, and bilateral rotation to 30 degrees.  Although left lower extremity weakness was noted, the Veteran was able to stand on his heels and toes and was also able to squat.  No fixed deformities of the spine or postural abnormalities were observed.  Neurologically, diminution of vibration was present in the left knee and ankle and 4/5 weakness was detected in the left leg.  Once again, however, no opinion was given that the Veteran's symptoms prevented him from securing or maintaining gainful employment.

X-rays taken in April 1999 revealed the presence of multilevel degenerative disc disease which was worse at L2-3 and L4-5.  An MRI, also taken at that time, confirmed these degenerative changes, as well as the presence of a large right paracentral disc herniation at L3-4 with an extruded fragment which extended halfway up the L3 body.  In April 1999, the Veteran underwent an L3-5 lumbar decompression surgery.  Hospital records indicate an uneventful recovery with reported relief of radicular pain.  On discharge, the Veteran was instructed to stay out of work and to refrain from lifting objects weighing more than 40 pounds.  An August 1999 follow-up evaluation revealed post-surgical improvement, but with residual symptoms of lower left extremity weakness, numbness, and paresthesia.  Nonetheless, x-rays of the lumbosacral spine revealed normal spine alignment, and the Veteran was released to return to work subject to lifting limitations of 50 pounds.  The Board notes that the Veteran was granted a temporary total evaluation for convalescence, pursuant to 38 C.F.R. § 4.30, from April 28, 1999 to August 1, 1999.

Records from April 2000 document the return of severe low back pain with radiation into the left leg.  At that time, the Veteran reported that he was using a wheelchair and a cane to move and was unable to walk long distances.  In May 2000, the Veteran underwent secondary posterior lumbar laminectomy and decompression at L2-3, L3-4, and L4-5, and a L3-4 diskectomy and repair of durotomy.  As previously noted, TDIU was granted for the Veteran, effective April 25, 2000, in the RO's November 2006 rating decision.  As basis for the assigned effective date, the RO observed that records from that time frame showed severe pain which prevented the Veteran from substantially gainful employment.

In view of the foregoing medical and treatment history, the Board finds that the evidence does not establish that the Veteran was unable to secure or maintain substantially gainful employment prior to April 25, 2000.  In this regard, hospital records show that the Veteran was hospitalized repeatedly for low back pain in the 1970s.  Nonetheless, the Veteran was able to maintain ongoing employment with the United States Postal Service until 1993.  Moreover, the Veteran testified at his September 1996 Central Office hearing that he had also subsequently worked in the field of insurance sales, and at the time of the hearing, was self-employed as a real estate broker.  Although the Veteran has asserted that his low back and left leg symptoms caused him to accept early retirement from the United States Postal Service, he admits that he was never advised by any of his treating physicians that his symptoms necessitated early retirement.  In this vein, there is no indication in the treatment records of any finding that the Veteran's low back and radicular left leg symptoms prevented him from securing or maintaining substantially gainful employment.  In fact, records pertinent to the Veteran's April 1999 lumbar decompression surgery and subsequent follow-up show that the Veteran was released to return to work in August 1999, subject to lifting limitations of 50 pounds.

In the absence of any opinions, rendered by a medical professional, that the Veteran was inacapable of securing or maintaining substantially gainful employment prior to April 25, 2000 as a result of his service-connected disabilities, the Board takes note of the Veteran's general contention that he did not feel capable of performing duties of such employment at the time of his early retirement in 1993 and at any time thereafter.  Nonetheless, the Board is unable to attach probative weight to the Veteran's assertion.  In addressing lay evidence and determining what, if any, probative value may be attached to such lay evidence, attention must be directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that veterans are competent to offer statements as to the continuity and severity of symptoms arising from his or her injuries.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (holding that lay evidence is competent with regard to a disease or injury with "unique and readily identifiable features" that are "capable of lay observation."); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that a veteran is competent to report as to onset and symptoms of a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (holding that a veteran is competent to report as to onset and symptoms of tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (holding that a veteran is competent to report as to the onset and symptoms of flatfoot).  Certainly, the Veteran is competent to report as to his low back and radicular left leg symptoms.  The Board is also sympathetic to the Veteran's assertions and believes the Veteran is earnest in his belief that his service-connected disabilities have prevented him from substantially gainful employment since 1993.  Nonetheless, in the absence of any demonstrated medical experience and training, he is not competent to offer an opinion as to whether the symptoms of his service-connected disabilities rendered him incapable of securing or following substantially gainful employment.

Finally, the Board observes that the provisions of 38 C.F.R. § 4.16(b), which provide for referral to the Director of the Compensation and Pension Service for consideration of TDIU on an extra-schedular basis, is inapplicable in this case.  As noted previously, the RO's April 2005 rating decision effectuating the Board's prior grant of a 60 percent disability rating for the Veteran's low back disorder, provided for an effective date of July 29, 1992, which is the same day on which the Veteran's claims for an increased rating and for TDIU were filed.  Accordingly, for all times relevant to the issue of the Veteran's claim for an earlier effective date for TDIU, the Veteran has met the regulatory criteria for TDIU consideration under 38 C.F.R. § 4.16(a).  As such, the Veteran's claim may not be reviewed on an extra-schedular basis under 38 C.F.R. § 4.16(b).

In view of the foregoing evidence and analysis, the Veteran is not entitled to an effective date earlier than April 25, 2000 for TDIU.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim for an earlier effective date for TDIU.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an effective date earlier than April 25, 2000, for an award of TDIU is denied.


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


